Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the discussion of Fig. 2B in paragraph 80 of the specification, Applicant refers to shipping information data block, 142. Fig 2B; however labels the shipping information data block with reference number 242.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 14, and 20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 6, 13, and 19 require providing the recipient geolocation address. By virtue of dependency claims 7, 14, and 20 require providing the recipient geolocation address incorporated from claims 6, 13, and 19, as well as the alternative address introduced in claims 7, 14, and 20.
Applicant's specification, however, describes the recipient geolocation address and alternative address as alternatives. See page 11, paragraph 48:  "In yet another example, the recipient can be notified when the package is in a selected proximity to the final destination and the recipient provides authorization to reveal the final destination address or an alternative address." See page 12, paragraph 51: “in another example, authentication of a delivery agent can be required in order to obtain the destination. If the delivery agent is not authorized, then an alternative address, such as a nearest authorized agent, can be shown. 
Therefore, the limitations of claims 7, 14, and 20 are not described in the specification.  See MPEP 2161.01 describing the requirements of an algorithm for describing how a computer implemented invention is implemented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 9, and 10 recites the limitation "the first authentication key" in the claim without first reciting a "first authentication key".  There is insufficient antecedent basis for this 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for securing private information during shipping of an item, the method comprising storing shipping information for an item at an address, the shipping information including a recipient geolocation address, generating a shipping label that includes a pointer to the address, receiving a first request for the shipping information from a first shipping agent that includes the address and providing the recipient geolocation address to the first shipping agent responsive to the request for shipping information. 
Claim 1 recites certain methods of organizing human activity as methods of storing shipping information, generating a shipping label, receiving a request for shipping information and providing the requested address in response are all certain forms of commercial shipping activity. Therefore, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Although there are additional elements such as a 1) computer that implements the method 2)blockchain at a blockchain address and 3) a machine readable pointer, these elements do not impose meaningful limits on practicing the abstract idea. 

 A blockchain at a blockchain address is described and functions in its ordinary capacity as described in MPEP 2106.05(f)(2). 
Further, the "machine readable" limitation of the pointer is merely insignificant extra-solution activity.
  Therefore, when considered individually and in combination, these additional elements fail to "impose a meaningful limitation on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception".  As such these additional elements fail to integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim fail to provide an inventive concept. 
As stated above, the computer, when evaluated individually and in combination with other elements, at this level of breadth, is recited merely as generic computer element which function as tools to perform the abstract idea itself and the block chain similarly is described and functions in its ordinary capacity. 
The machine-readable element of a shipping label is extra-solution activity that is well-understood, routine, and conventional in the delivery and shipping industry as can be seen from Applicant's spec. See, [para 0003] stating "Some shipping labels utilize barcodes that can be scanned to read a tracking number associated with the shipment.  See also: "In other words, the Lelantos Smart Contract, (showing that it is well-understood, routine, and conventional to generate a shipping label with a machine-readable pointer)   Consequently, claim 1 is ineligible as it is directed to an abstract idea. 
The analysis of claim 1 is incorporated into the analysis of claims 8 and 15 by reference. In sum, claims 8 and 15 recite an abstract idea for the same reasons indicated above with regard to claim 1. Claim 8 recites additional elements including one or more processors, one or more memory devices having computer readable instructions. Claim 15 recites additional elements including one or more computer storage media having computer executable instructions, executed by one or more processors. The additional elements of claims 8 and 15 fail to integrate the abstract idea into a practical application and claims 8 and 15 fail to amount to significantly more than the abstract idea for the same reasons provided with regard to claim 1. Thus, claims 8 and 15 are ineligible as they are directed to an abstract idea. 
All of the dependent claims have been given the full two-part analysis. The dependent claims recite an abstract idea for the same reasons provided with regard to claim 1. In addition, the recited authorization keys of claims 2, 3, 5, 9, 10, 12, and encryption key of claims 16 also recite an abstract idea as the authorization and encryption keys, at this level of breadth, are merely data used in the commercial process of authenticating access to shipping information. The dependent claims recite no further additional elements and thus cannot integrate the abstract idea into a practical application or provide an inventive concept such that the claims amount to significantly 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 -5, 8-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by  Riham AlTawy et al., A Blockchain-based Anonymous Physical Delivery System, 2017 15th Annual Conference on Privacy, Security and Trust (AlTawy).
Claim 1 –
AlTawy discloses: 
A computer-implemented method for securing private information during shipping of an item, the method comprising:
Storing shipping information for an item on a blockchain at a blockchain address, the shipping information including a recipient geolocation address;(AlTawy page 19, Col 2, last paragraph, describing the formation of a smart contract consisting of ciphertexts storing the smart contract address, a tracking number, and the address of the next-drop off location) 
Generating a shipping label that includes a machine-readable pointer to the blockAlTawy Page 17 column 2- page 18, Col 1, 1st paragraph, a customer first uses the Lelantos smart contract to place an order and relay the prepared encrypted addresses of the DCs on the route of her choice to merchant and other delivery companies who use them for package labeling. The merchant is required to place the first prepared ciphertext in a barcode readable format label on the package so that first delivery company can read and decrypt its contents. Page, 19, Col 2, Last paragraph, Each ciphertext for a delivery company includes the smart contract address, a tracking number, and address of next delivery company.)
 Receiving a first request for the shipping information from a first shipping agent that includes the blockAlTawy, Page 20, Column 1, 1st paragraph, After the merchant drops off the package at the first delivery company, each delivery company starts to sequentially join the contract by uploading the tracking number and running the delivery company side of the app to monitor its state. ) The examiner interprets the delivery company uploading the tracking number to mean requesting the shipping information. 
And providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information. (AlTawy, Page 20, Column 1, 1st paragraph, “Now, once a contract’s state shows that a tracking number is uploaded, a user can either upload the next ciphertext for labeling and masking function so that the current delivery company can reveal the address where it must ship the package to or she may go pick it up by letting the contract verify her pseudonymous identity through answering a committed challenge.) 
Claim 2-
 AlTawy also discloses: 
And the step of providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information comprises providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information if authentication of the first shipping agent is successful. 
See, Page 20, Column 1, 3rd paragraph Customer further uploads the hash of all tracking numbers which she has selected for the delivery companies so that the contract can verify them when a new tracking number is uploaded. 
See also, Page 21, Column 2, In our protocol and for a given customer, the tracking numbers are already authenticated because they are transferred to the delivery companies encrypted with their public keys in a challenge response manner. Hence, if a tracking number is successfully uploaded to the contract, then it means that the intended delivery company received the package it is tampered with, it will simply get rejected by the contract because it will fail being verified against its committed value. 
AlTawy, Page 20, Column 1, 1st paragraph, “Now, once a contract’s state shows that a tracking number is uploaded, a user can either upload the next ciphertext for labeling and masking function so that the current delivery company can reveal the address where it must ship the package to or she may go pick it up by letting the contract verify her pseudonymous identity through answering a committed challenge.) 
AlTawy also discloses: 
Wherein the step of storing shipping information for an item on a blockchain includes storing a first authorization key; Page 20, Column 1, 3rd paragraph, For each delivery company in the ordered set of chosen delivery companies, the customer’s application generates a ciphertext including Encpki  where pki is the long term public key of the delivery company, which is vouched for by  Lelantos. 
The step of receiving a first request for shipping information from a first shipping agent comprises receiving a first request for shipping information from a shipping agent with the first authorization key; See page 18, Col 1, M is required to register its locations and a long term public-key to be used by customers. The lelantos web server vouches for merchants and delivery companies to make sure they are not frauds. 
See, page 19, Col 2, The customer app forms ciphertexts for all the delivery companies using their registered public keys. 
The method includes authenticating the first shipping agent using the first authentication key; See also, Page 21, Column 2, In our protocol and for a given customer, the tracking numbers are already authenticated because they are transferred to the delivery companies encrypted with their public keys in a challenge response manner.
Claim 3 – 
AlTawy discloses all of the limitations of claim 1. AlTawy also discloses:
Where authenticating the first shipping agent using the first authentication key comprises decrypting the first request for the recipient geolocation address using the first authentication key. Page 20, Col. 1 -  The app forms ciphertexts for all the delivery companies and the merchant using their registered public keys.; Page 21, Col 1- customer’s application generates ciphertext including  public keys of courier and merchant; Addresses of the chosen delivery companies along with other information is encrypted. The address is uploaded to the contract as MC0 which is the result of encrypting the address probabilistically by the public key of the merchant so as to keep all the physical addresses private on the blockchain. See page 21 Column 1, Customer further sends the first encrypted label, so merchant places it on the package to be decrypted by the delivery company.)   Further, see page 18 column 1 discussing the customer, merchant and courier applications and teaching that each of the parties, customer, merchant, and each delivery company operates using a corresponding wallet account, which the examiner interprets to mean a specific private key. 
Claim 4 –
AlTawy teaches the limitations of claim 1. 
AlTawy teaches the step of storing shipping information for an item in a blockchain includes storing at least one intermediate geolocation address for an intermediate stage of a shipping chain to the recipient geolocation address (See page 20, column 1 - customer selects merchant identity and 2 or greater delivery companies. The addresses of the chosen delivery companies are encrypted in the ciphertexts.) 
and the method includes Receiving a second request for the shipping information from a second shipping agent And providing the intermediate geolocation address to the second shipping agent responsive to the second request for the shipping information. (Page 21, Col 2-In the meantime the courier app keeps monitoring the state waiting for it to unmask the address of the next courier and the next label so it can ship the package. A customer invokes the function next when she wants the package to be forwarded to the next delivery company in the sequence. A message is sent by the merchant app which sends a message containing “mask” and next courier so that the courier labels and ships the package to the next courier) 
Claim 5 –
AlTawy discloses all of the limitations of claim 4. 
AlTawy also discloses: The step of storing shipping information for an item in a block chain includes storing a second authentication key; Page 20, Column 1, 3rd paragraph, For each delivery company in the ordered set of chosen delivery companies, the customer’s application generates a ciphertext including a tracking number tni and  Encpki  where pki is the long term public key of the delivery company, which is vouched for by  Lelantos
The step of receiving a second request for the shipping information from a second shipping agent comprises receiving a second request for the shipping information from a second shipping agent with the second authentication key. See page 18, Col 1, Merchant is required to register its locations and a long term public-key to be used by customers. The lelantos web server vouches for merchants and delivery companies to make sure they are not frauds. Further, see page 18 column 1 discussing the customer, merchant and courier applications and teaching that each of the parties, customer, merchant, and each delivery company operates using a corresponding wallet account, which the examiner interprets to mean a specific private key.  Examiner interprets merchants and Delivery Company being required to register its key to mean merchant and Delivery Company must have a verifiable key for request for shipping information to be validated. As shipping agents (DC1, DC2, DC3
 See, page 19, Col 2, The customer app forms ciphertexts (which includes the unique tracking number used to request shipping information) for all the delivery companies using their registered public keys. 
The method includes authenticating the second shipping agent using the second authentication key; and See, Page 21, Column 2, In our protocol and for a given customer, the tracking numbers are already authenticated because they are transferred to the delivery companies encrypted with their public keys in a challenge response manner. 
The step of sending the intermediate geolocation address to the second shipping agent responsive to the second request for the shipping information comprises providing the intermediate geolocation address to the second shipping agent if authentication of the second shipping agent is successful. 
(Page 21, Col 1-At the step of receiving a package, when a first delivery company DC1, drops off a package at a second delivery company DC2, the label is decrypted and current delivery company uploads the tracking number to the provided contract address. The contract verifies the uploaded tracking number against the one committed by the customer and only upon successful verification the contract transfers the fees to the balance of the first delivery company that executed the drop off.   In the meantime the courier app keeps monitoring the state waiting for it to unmask the address of the next courier and the next label so it can ship the package. A customer invokes the function next when she wants the package to be forwarded to the next delivery company in the sequence. A message is sent by the merchant app which sends a message containing “mask” and next courier so that the courier labels and ships the package to the next courier) …
Page 21, Col- In our protocol and for a given customer, the tracking numbers are already authenticated because they are transferred to the delivery companies encrypted with their public keys in a challenge response manner.
(The processes described in AlTawry in regard to the merchant and the first delivery company DC1, (which the examiner interprets to mean a first shipping agent), applies to all subsequent delivery companies ( including a second shipping agent) selected by the customer unless and until the customer chooses to pickup the package at the location of a final delivery company. )
Claim 8 – See relevant rejection of claim 1. 
Claim 9 –See relevant rejection of claim 2. 
Claim 10- See relevant rejection of claim 3. 
Claim 11- See relevant rejection of claim 4.
Claim 12 – See relevant rejection of claim 5. 
Claim 15—See relevant rejection of claim 8.
Claim 16- 
AlTawy discloses the limitations of claim 15. Al Tawry further discloses:
 the shipping information for the item includes a first encryption key associated with the first shipping agent
 ( Page 20, Col. 1 -  The app forms ciphertexts for all the delivery companies and the merchant using their registered public keys; 
Page 21 Col 1- customer’s application generates ciphertext including  public keys of courier and merchant).
   Page 20, Column 1, 3rd paragraph, For each delivery company in the ordered set of chosen delivery companies, the customer’s application generates a ciphertext including a tracking number tni and  Encpki  where pki is the long term public key of the delivery company, which is vouched for by  Lelantos
and the recipient geolocation address is encrypted using the first encryption key- Page 21, Column 1, first paragraph, The address is uploaded to the contract as mc0 which is the result of encrypting the address probabilistically by the public key of the merchant so as to keep all the physical addresses private on the block train. 
And the step of providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information comprises providing the encrypted recipient geolocation address to the first shipping agent responsive to the first request for shipping information. Page 21 ,Col 1 Customer further sends the first encrypted label to the merchant who places it on the package to be decrypted by the first courier. See, Page 22, Fig. 4 showing that customer reveals next address so that current delivery courier may drop off package to next delivery courier after delivery company sends communications on the block chain (and uploads tracking number to the smart contract address) indicating that the package has been received. See also Page 20, Fig. 2, which describes in further detail the steps of “receive” occur upon receiving the transaction number from the delivery company (which the examiner interprets the delivery company uploading the tracking number to mean sending a request for shipping information) and the step next which shows that upon contract verifying tracking number uploaded by delivery company, customer approves unmasking next address.

AlTawy teach all of the limitations of claim 15. AlTawy also teaches:
The computer storage media of claim 15, wherein the shipping information for the item includes an identifier for a second shipping agent (See AlTawy page 19, column 2 stating that each ciphertext for a delivery company contains the contract address, a tracking number, and the address of the next drop-off location masked by a unique masking value. See also page 20, column 1, “The customer app generates cipher text including maski  (denotes random masking value that conceals the address of the next delivery company) and addnextdc (denotes the address of the next delivery company). The examiner interprets the random masking value and address of the next delivery company to mean identifiers for a second shipping agent.  
and the method includes receiving a second request for the shipping information
See Page 20 Column 1, first paragraph, stating, after the merchant drops off the package at the first delivery company each delivery company starts to sequentially join the contract by uploading the tracking number and running the delivery company side of the application to monitor its state. The examiner interprets each delivery company joining the contract to mean requesting shipping information. 
and providing the identifier for the second shipping agent responsive to the second request for the shipping information See Page 20 Column 1, first paragraph, Now once a contract’s state shows that a tracking number is uploaded, a user (customer) can either upload the next ciphertext (see citation above teaching that the ciphertext contains (the masking value and delivery company address) identifiers for labeling and masking function so that the current delivery company can reveal the address where it must ship the package to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over AlTawy in view of US 20180349896 (Arora).
Claim 6 –AlTawy teaches the limitations of claim 1. AlTawry also teaches  (Lelantos smart contract enables parties to relay messages to each other and to allow an 
As it relates to the limitation of claim 6, AlTawry teaches:
sending a communication to a recipient corresponding to the recipient geolocation address (Current delivery company uploads the tracking number to the provided contract address. See also page 20, Fig. 2, showing the step of receiving confirmation of package receipt and request for address from delivery company and page 22, Fig. 4 illustrating the messages/ onchain communications between the Delivery Company and customer numbered by the order in which they take place in the process. 
responsive to the first request for the shipping information and (See Page 20 Column 1, first paragraph, Now once a contract’s state shows that a tracking number is uploaded (examiner interprets to mean a request for shipping information), a user (customer) can upload the next ciphertext (see citation above teaching that the ciphertext contains (the masking value and delivery company address) identifiers for labeling and masking function so that the current delivery company can reveal the address where it must ship the package to. 

 Receiving an authorization from the recipient responsive to the communication (See also page 20, Fig. 2, showing the step of receiving instructions to unmask the next address and deliver package to the next delivery courier after receiving confirmation from the current delivery company that the delivery company has received the package and the request for the next delivery address. See also, page 21, Col. 1, Customer invokes function next to have the next address is unmasked.)
And the step of providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information comprises providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information if the authorization from the recipient is received. (See Page 20 Column 1, first paragraph, Now once a contract’s state shows that a tracking number is uploaded (examiner interprets to mean a request for shipping information), a user (customer) can upload the next ciphertext (see citation above teaching that the ciphertext contains (the masking value and delivery company address) identifiers for labeling and masking function so that the current delivery company can reveal the address where it must ship the package to. 
See also, Page 21, Column 2, In our protocol and for a given customer, the tracking numbers are already authenticated because they are transferred to the delivery companies encrypted with their public keys in a challenge response manner. Hence, if a tracking number is successfully uploaded to the contract, then it means that the intended delivery company received the package it is tampered with, it will simply get rejected by the contract because it will fail being verified against its committed value. 
(See also page 20, Fig. 2, showing the step of receiving instructions to unmask the next address and deliver package to the next delivery courier after receiving confirmation from the current delivery company that the delivery company has received the package and the request for the next delivery address. See also, page 21, Col. 1, Customer invokes function next to have the next address is unmasked.)
Regarding the limitations of claim 6, AlTawry teaches that communications are sent to the customer/recipient from the courier in the process of obtaining a next delivery address, but does not explicitly teach that the communication includes a notification. 
Arora; however, which is directed to a method and system for anonymization of electronic transactions via blockchain, teaches:
sending a notification to a recipient corresponding to the recipient geolocation address (See paragraph 43 -The transmitting device may be configured to electronically transmit data signals to blockchain nodes , which may be superimposed or otherwise encoded with transfer requests, which may request a blockchain transaction be performed, and include at least a digital signature, destination address, and an amount being transferred. In some embodiments, the transmitting device  may be further configured to electronically transmit data signals to recipient devices , which may be superimposed or otherwise encoded with notifications regarding … requests for a destination address.)
One of ordinary skill in the art would have recognized that applying the technique of sending a notification to a recipient corresponding to the recipient geolocation address of Arora to the system for anonymous shipping using blockchains of AlTawy would have led to predictable results because the state of the art shows the ability to incorporate such techniques into similar 
Claim 13 – See relevant rejection of claim 6.

Claims 7, 14, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AlTawy in view of  Arora and further in view of US Patent Publication 2002/0165729 (Kuebert).
Claim 7 – The combination of AlTawy and Arora the limitations of claim 6.; however the combination does not teach the following, which Keubert teaches: 
The authorization from the recipient includes a recipient defined alternate geolocation address and the step of providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information comprises: Providing the recipient defined alternate geolocation address to the first shipping agent responsive to the first request for shipping information. (See Paragraphs 43 and 46 teaching that a Notification is sent to the recipient to indicate that mail item is en route to the delivery point. System accepts from the recipient instructions regarding delivery of mail item. Recipient may communicate instructions that include a new delivery point and other information such as special delivery instructions.) 
One of ordinary skill in the art would have recognized that applying the technique of notifying a recipient and a recipient providing an alternate delivery address of Kuebert to the system for anonymous shipping using blockchains of AlTawy would have led to predictable results because the state of the art shows the ability to incorporate such techniques into similar systems. See Kuebert paragraph 38) 
Claim 14 – See relevant rejection of claim 7. 

Claim 18 is rejected under 35 USC 103 as being unpatentable over AlTawy in view of  US Patent Publication  2018/0255131 (Stocker) and further in view of US Patent Publication 2012/0173448 (Rademaker).
Claim 18- AlTawy teaches all of the limitations of claim 15. AlTawy also teaches on Page 20, Col 1, first paragraph, that the customer selects a merchant and two or more carriers based on a desired sequence of their locations. (Using her application, the customer connects anonymously to Lelanto’s web server and selects the merchant’s identity and a set of 2 or more delivery companies ordered by a desired sequence of their locations) and further teaches:
receiving a second request for shipping information (Page 21, Col 2-In the meantime the courier app keeps monitoring the state waiting for it to unmask the address of the next courier and the next label so it can ship the package. A customer invokes the function next when she wants the package to be forwarded to the next delivery company in the sequence. A message is sent by the merchant app which sends a message containing “mask” and next courier so that the courier labels and ships the package to the next courier) 
providing at least one of an identifier and a geolocation address for the second shipping agent responsive to the second request for the shipping information. See Page 20 Column 1, first paragraph, Now once a contract’s state shows that a tracking number is uploaded (examiner interprets delivery company uploading a contract to mean a request for shipping information), a user (customer) can upload the next ciphertext (see citation above teaching that the ciphertext contains (the masking value and delivery company address) identifiers for labeling and masking function so that the current delivery company can reveal the address where it must ship the package to. 
	The combination does not teach; however, Stocker teaches:  
Receiving a  paragraph 0095 Another message 454 can be a request message 454 for an object transport agreement. A request message 454 is characterized in that it can include e.g. the following data: … [0098] Location indication: address of the sending entity and/or receiving entity (e.g. desired pick-up and delivery addresses)
One of ordinary skill in the art would have recognized that applying the technique of a request for shipping information that includes a geolocation for the item of Stocker to the system for anonymous shipping using blockchains of AlTawy would have led to predictable results because the state of the art shows the ability to incorporate such techniques into similar systems. See paragraphs 89-94 of Stocker which teach that this request likewise takes place on a blockchain between parties to a smart contract for transportation of an object. See also paragraph 102 which teaches that another message may be an acceptance message which may comprise similar data details compared with a request message, including a reference indication to the request and another pick-up station or delivery station and the like can be given. 
The combination of AlTawy and Stocker does not teach determining a second shipping agent based on the geolocation for the item; however Rademaker teaches this ([0055] The custodian recruiting engine 314 may query the custodian data store 320 to determine other potential custodians for the package. In some embodiments, the custodian recruiting engine 314 may determine a current location of the current custodian, either by retrieving the current location from the custodian record in the custodian data store 320, or by transmitting a query directly to the handoff mobile device associated with the current custodian. The custodian recruiting engine 314 may then query the custodian data store 320 for other custodians within a predetermined radius of the current custodian, or from a predicted future location of the current custodian.) 
One of ordinary skill in the art would have recognized that applying the technique of determining a shipping agent based on geolocation of the item of Rademaker to the system for anonymous shipping using blockchains of AlTawy would have led to predictable results because the state of the art shows the ability to incorporate such techniques into similar systems As noted above, AlTawy teaches that couriers are selected and added to the contract based on the sequence of their locations.  Furthermore, the technique of Rademaker increases the efficiency and flexibility of the shipping system of AlTawy.
Claim 19 is rejected under 35 USC 103 as being unpatentable over the combination of AlTawy and Stocker in view of CN 202979284 (Yuan/Peng Quan).
Claim 19 –AlTawy teach the limitations of claim 15. 
AlTawry teaches 
providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping (AlTawy, Page 20, Column 1, 1st paragraph, “Now, once a contract’s state shows that a tracking number is uploaded, a user can either upload the next ciphertext for labeling and masking function so that the current delivery company can reveal the address where it must ship the package)
receiving an authorization to provide the recipient geolocation address,( Page 21, Col 2-In the meantime the courier app keeps monitoring the state waiting for it to unmask the address of the next courier and the next label so it can ship the package. A customer invokes the function next when she wants the package to be forwarded to the next delivery company in the sequence. A message is sent by the merchant app which sends a message containing “mask” and next courier so that the courier labels and ships the package to the next courier; See also the process of request and authorization depicted in Fig. 4)
providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information if the authorization is received AlTawy, Page 20, Column 1, 1st paragraph, “Now, once a contract’s state shows that a tracking number is uploaded, a user can either upload the next ciphertext for labeling and masking function so that the current delivery company can reveal the address where it must ship the package; Page 21 Col 2 - A message is sent by the merchant app which sends a message containing “mask” (So that next destination address is revealed) 
It does not teach; however Stocker teaches:
wherein the first request includes a geolocation for the item (paragraph 0095 Another message 454 can be a request message 454 for an object transport agreement. A request message 454 is characterized in that it can include e.g. the following data: … [0098] Location indication: address of the sending entity and/or receiving entity (e.g. desired pick-up and delivery addresses) See rationale to combine AlTawy and Stocker provided above. 
The combination of AlTawy and Stocker does not teach; however Yuan teaches: 
Determining a distance of the geolocation for the item to the recipient geolocation address, notifying the recipient if the distance of the geolocation for the item to the recipient geolocation nd full paragraph: 4) distance analyzing unit periodically acquiring recipient address table storage unit in latitude and longitude coordinates and the latest cargo position latitude and longitude coordinate, calculating the linear distance between the cargo and the addressee address, when it is less than a given distance threshold, sending information of goods will arrive to the receiver through platform communication unit to notify the recipient  )
One of ordinary skill in the art would have recognized that applying the technique of determining a distance between the item and the recipient address and notifying the recipient if the distance of the geolocation for the item to the recipient is within a vicinity threshold of Yaun  to the system for anonymous shipping using blockchains of AlTawy would have led to predictable results because the state of the art shows the ability to incorporate such techniques into similar systems. Furthermore, the technique of determining a distance between the item and recipient address and providing a notification if the distance is within a threshold of Yuan, makes  AlTawy’s delivery process more efficient. See, Yuan, Summary of the Invention, paragraph 1.

Claim 20 is rejected under 35 USC 103 as being unpatentable over the combination of AlTawy, Stocker, and Yuan in view of Kuebert.
Claim 20 – 
The combination of AlTawy, Stocker, and Yuan teach the limitations of claim 19. It does not teach; however, Kuebert teaches:
wherein the authorization from the recipient includes a recipient defined alternate geolocation address : (Para 43 In one embodiment, the recipient's instruction include a new delivery point (e.g., "deliver to my office instead of my home")
and the step of providing the recipient geolocation address to the first shipping agent responsive to the first request for shipping information comprises: providing the recipient defined alternate geolocation address to the first shipping agent responsive to the first request for shipping information. (Para 36 Notification sent to the recipient to indicate that mail item is en route to the delivery point. Para 43 - system accepts from the recipient instructions regarding delivery of mail item. Recipient may communicate instructions that include a new delivery point and other information such as special delivery instructions.)
One of ordinary skill in the art would have recognized that applying the technique of notifying a recipient and a recipient providing an alternate delivery address of Kuebert  to the system for anonymous shipping using blockchains of the combination of AlTawy would have led to predictable results because the state of the art shows the ability to incorporate such techniques into similar systems. Furthermore, the technique of Kuebert improves the system of AlTawy by allowing the recipient to flexibly customize the delivery point while the item is en route and to notify the recipient in sufficient time to provide instructions regarding the item. (See Kuebert paragraph 38) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US Publication 2014/0372334, Method For Handling A Mailed Or Shipped Item, Involves Sending Item To The User Destination Address, Without An Original Sender Of The Item Being Informed, Aware Of, Or Having Access To, The User Destination Address (Wrentmore). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628